DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 09/28/2017 are accepted.

Specification
The specification filed on 09/28/2017 is accepted.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 10/31/2017, 07/31/2018, 02/27/2019 and 09/17/2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitations
In claim 2, line 2, “an operation condition data obtaining unit that obtains operation condition data”,
In claim 2, line 4, “a determination unit that determines … a level of a phenomenon”,
In claim 2, line 8, “the determination unit determines the level of the phenomenon”,
In claim 3, line 2, “a display control unit that generates display data”,
In claim 4, line 2, “the operation condition data obtaining unit obtains the operation condition data”,
In claim 4, line 4, “the determination unit classifies … the plural facilities”,
In claim 4, line 6, “the display control unit causes the display device to display”,
In claim 5, line 5, “the display control unit causes the display device to display”,
In claim 6, line 5, “the display control unit causes the display device to display”,
In claim 7, line 4, “the display control unit causes the display device to display”,
In claim 8, line 5, “a characteristic data obtaining unit that obtains characteristic data”,
In claim 8, line 7, “a power source management unit that elects the power source”,
In claim 8, line 10, “the display control unit causes the display device to display”,
In claim 9, line 5, “a position data obtaining unit that obtains position data”,
In claim 9, line 7, “the display control unit causes the display device to display”,
In claim 10, line 3, “the display control unit causes the display device to display”,
In claim 11, line 3, “the display control unit causes the display device to display”,
In claim 12, line 4, “an information management unit that shares, via a network, abnormality data”,
In claim 13, line 1, “the information management unit distributes report data”,
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 2-13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification does not show any corresponding structure that support the above units.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The examiner considers Claims 2-13 invoking 112(f) having “generic placeholders”  performing functional limitations (obtains operation condition data, determines a level of a phenomenon, generates display data, classifies the plural facilities, display, obtains characteristic data, elects the power source”, obtains position data, shares abnormality data, distributes report data). 
However the claims are rejected under 112 second paragraph as being indefinite because the specification fails to clearly specifies the corresponding structure to the claimed function where the identification of the corresponding structure is required (37 CFR 1.105).

Claim 2 is rejected under 35 U.S.C. 112(b) for reciting a limitation 
“a determination unit that determines, based on the operation condition data, a level of a phenomenon”, 
then further recites 
“the determination unit determines the level of the phenomenon, based on the operation condition data and the relation data”. 
It is not clear based on what data the level of the phenomenon is determined.
Claims 3-13 are rejected for being dependent on a rejected base claim, namely claim 2.
Claim 4 is rejected under 35 U.S.C. 112(b) for reciting a limitation “the plural sets of operation condition data”. There is insufficient antecedent basis for this limitation in the claim.
Claims 5-11 are rejected for being dependent on a rejected base claim, namely claim 4.

Claim 14 is rejected under 35 U.S.C. 112(b) for reciting a limitation “determining, based on the operation condition data, and relation data indicating a relation between the operation condition of the facility and the level of the phenomenon, a level of a phenomenon …”. The claim recites the concept of determining a level of a phenomenon based on the operation condition data and relation data, wherein, relation data indicating a relation between the operation condition of the facility and the level of the phenomenon, thus it is unclear how the system determining a level of a phenomenon based in part on the level of a phenomenon.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-8 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a condition determination system, comprising: an operation condition data obtaining unit that obtains operation condition data indicating an operation condition of a facility; a determination unit that determines, based on the operation condition data, a level of a phenomenon that occurs due to the operation condition of the facility; and a storage unit that 
The limitation of obtains operation condition data indicating an operation condition of a facility, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an operation condition data obtaining unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “an operation condition data obtaining unit” language, “obtains” in the context of this claim encompasses the user monitoring the charge and/or discharge of a battery (power storage) or the remaining capacity. Similarly, the limitation of determines a level of a phenomenon that occurs due to the operation condition of the facility, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a determination unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a determination unit” language, “determines” in the context of this claim encompasses the user determining the battery might not sufficiently supply power to the load based on the remaining capacity of the battery. Similarly, the limitation of determines a level of a phenomenon, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the determination unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the determination unit” language, “determines” in the context of this claim encompasses the user determining the battery might not sufficiently supply power 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an operation condition data obtaining unit, a determination unit to perform the “obtains, determines and determines”. The additional element is recited at a high-level of generality (i.e., as a generic device performing the generic computer functions of obtains, determines and determines) such that they amount no more than mere instructions to apply the exception using the generic computer components. The claim also recites the additional element of stores therein relation data. The store step is recited at a high level of generality and amounts to mere data storing, which has been identified as a type of limitation that is considered an insignificant extra-solution activity (MPEP 2106.05(g)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an operation condition data obtaining unit, a determination unit to perform the “obtains, determines and determines” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Also, the store step is an example of data storing which has been identified as a well-understood, routing, and conventional activity (MPEP 2106.05(d)). Well-understood, routing and conventional limitations are not considered to be limitations that amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3, dependent upon Claim 2, recites the limitation of a display control unit that generates display data, based on a result of the determination by the determination unit, and causes a display unit to display thereon the display data.  
The limitation of generates display data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “generate” in the context of this claim encompasses the user creates a report about the condition of the power storage such as the remaining capacity of the storage is low. Similarly, the limitation of display, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “display” in the context of this claim encompasses the user presents the created report to others.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a display control unit and a display unit to perform the “generates and displays”. The additional elements are recited at a high-level of generality (i.e., as a generic device performing the generic computer functions of generates and displays) such that they amount no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a display control unit and a display unit to perform the generates and displays steps amount to no more than mere instructions to apply the 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4, dependent upon Claim 3, recites the limitation of the operation condition data obtaining unit obtains the operation condition data of each of plural facilities, the determination unit classifies, based on the plural sets of operation condition data, the plural facilities into normal facilities and abnormal facilities, and the display control unit causes the display device to display thereon the normal facilities and abnormal facilities in different designs. 3  Docket No.: 4554-437 PATENT  
The limitation of obtains the operation condition data of each of plural facilities, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “obtains” in the context of this claim encompasses the user monitoring the remaining capacities of the power sources such as the grid, solar and the power storage. Similarly, the limitation of classifies the plural facilities into normal facilities and abnormal facilities, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “classifies” in the context of this claim encompasses the user determines which power source have enough power to supply the load for a period of time based on the level of remaining capacities. Similarly, the limitation of display thereon the normal facilities and abnormal facilities in different designs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “display” in the context of this claim encompasses the user provides the power source remaining capacities report to others while labeling which power source is low or high of power remain with different label colors.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the operation condition data obtaining unit, the determination unit, the display control unit and the display device to perform the “obtains, classifies, displays”. The i.e., as a generic device performing the generic computer functions of obtains, classifies and displays) such that they amount no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the operation condition data obtaining unit, the determination unit, the display control unit and the display device to perform the “obtains, classifies, displays” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5, dependent upon Claim 4, recites the limitation of the facilities include a storage battery power source, the operation condition data include remaining capacity data indicating a remaining battery capacity of the storage battery power source, and the display control unit causes the display device to display thereon the remaining capacity data.  
The limitation of display thereon the remaining capacity data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “display” in the context of this claim encompasses the user presents the report about the remaining capacity of the power source to others.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of the operation condition data include remaining capacity data indicating MPEP 2106.05(g)). Insignificant extra-solution activity is not considered to be limitation that amount to significantly more than the abstract idea. Also, the claim recites the additional elements of the facilities include a storage battery power source, the display control unit. The additional elements are recited at a high-level of generality (i.e., as a generic device performing the displays) such that they amount no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a storage battery power source, the display control unit to perform the display step amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional element of the operation condition data include remaining capacity data indicating a remaining battery capacity of the storage battery power source is an example of storing and retrieving information in the memory which has been identified as a well-understood, routing, and conventional activity (MPEP 2106.05(d)). For example, the user generating a report of the power source capacities, monitoring the load demand and retrieving information about the level of remaining capacity of the power source to determine if the power source can supply power to the load for a period of time to keep the electronic device(s) operating. Well-understood, routing and conventional limitations are not considered to be limitations that amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6, dependent upon Claim 4, recites the limitation of the facilities include a storage battery power source, the operation condition data include power feedable time data indicating a time period, over which the storage battery power source is able to feed power, and the display control unit causes the display device to display thereon the power feedable time data.  
The limitation of display thereon power feedable time data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “display” in the context of this claim encompasses the user monitors the power source data, creates and presents the report about the supply schedule of the power source.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of the operation condition data include power feedable time data indicating a time period, over which the storage battery power source is able to feed power is an example of selecting a particular data source or type of data to be manipulated, which has been identified as a type of limitation that is considered an insignificant extra-solution activity (MPEP 2106.05(g)). Insignificant extra-solution activity is not considered to be limitation that amount to significantly more than the abstract idea. Also, the claim recites the additional elements of the facilities include a storage battery power source, the display control unit. The additional elements are recited at a high-level of generality (i.e., as a generic device performing the displays) such that they amount no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into MPEP 2106.05(d)). For example, the user generating a report of the power source capacities, monitoring the load demand and retrieving information about the level of remaining capacity of the power source to generate a schedule for the power source to supply power to the load for a period of time to keep the electronic device(s) operating. Well-understood, routing and conventional limitations are not considered to be limitations that amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7, dependent upon Claim 4, recites the limitation of the facilities include power sources, and the display control unit causes the display device to display thereon the plural power sources correspondingly to capabilities of the power sources, respectively.  
The limitation of display the plural power sources correspondingly to capabilities of the power sources, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “display” in the context of this claim encompasses the user monitors the power source data, creates and presents the report about the remaining power level of each power source (grid, battery …).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of the facilities include a power source, the display control unit. The i.e., as a generic device performing the displays) such that they amount no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a power source, the display control unit to perform the display step amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8, dependent upon Claim 4, recites the limitation of the facilities include power sources, and the condition determination system includes: a characteristic data obtaining unit that obtains characteristic data of each of the plural power sources, the characteristic data including power feeding capabilities thereof, a power source management unit that elects, based on necessary power data indicating power necessary for electric devices to operate and the characteristic data, the power source to be assigned to a specific electric device, and the display control unit causes the display device to display thereon the power source. 
The limitation of obtains characteristic data of each of the plural power sources … , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “obtains” in the context of this claim encompasses the user monitoring the remaining capacities of the power sources (grid, solar, battery …). Similarly, the limitation of elects … the power source to be assigned to a specific electric device,  4 as drafted, is a process that, under its broadest 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of power sources, the condition determination system, a characteristic data obtaining unit, a power source management unit, the display control unit and the display device to perform the “obtains, elects and displays”. The additional elements are recited at a high-level of generality (i.e., as a generic device performing the generic computer functions of obtains, elects and displays) such that they amount no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using power sources, the condition determination system, a characteristic data obtaining unit, a power source management unit, the display control unit and the display device to perform the “obtains, elects and displays” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the condition determination system according to claim 2, and an information management unit that shares, via a network, abnormality data including the operation condition data necessary at the time of abnormality, wherein the decision-making support system supports decision-making for measures at the time of abnormality.
The limitation of obtains operation condition data indicating an operation condition of a facility, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an operation condition data obtaining unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “an operation condition data obtaining unit” language, “obtains” in the context of this claim encompasses the user monitoring the charge and/or discharge of a battery (power storage). Similarly, the limitation of determines a level of a phenomenon that occurs due to the operation condition of the facility, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a determination unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a determination unit” language, “determines” in the context of this claim encompasses the user determining the battery might not sufficiently supply power to the load based on the remaining capacity of the battery. Similarly, the limitation of determines a level of a phenomenon, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the determination unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for 
i.e., as a generic device performing the generic computer functions of obtains, determines, determines shares and supports) such that they amount no more than mere instructions to apply the exception using the generic computer components. The claim also recites the additional element of stores therein relation data. The store step is recited at a high level of generality and amounts to mere data storing, which has been identified as a type of limitation that is considered an insignificant extra-solution activity (MPEP 2106.05(g)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an operation condition data obtaining unit, a determination unit, an information management unit and the decision-making support system to perform the “obtains, determines, determines, shares and supports” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Also, the store step is an example of data storing which has been identified as a well-understood, routing, and conventional activity (MPEP 2106.05(d)). Well-understood, routing and conventional limitations are not considered to be limitations that amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13, dependent upon Claim 12, recites the limitation of the information management unit distributes report data generated based on the level of the phenomenon. 
The limitation of distributes report data generated based on the level of the phenomenon, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “distributes” in the context of this claim encompasses the user based on the operating condition of the power source (the remaining capacity), generates different alerts, for example, when the remaining capacity is at 70%, 50% or almost running out, different alerts or labels are generated in the report.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the information management unit to perform the “distributes”. The additional element is recited at a high-level of generality (i.e., as a generic device performing the generic computer functions of distributes) such that they amount no more than mere instructions to apply the exception using the generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the information management unit to perform the “distributes” step amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites obtaining operation condition data indicating an 
The limitation of obtaining operation condition data indicating an operation condition of a facility, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “obtaining” in the context of this claim encompasses the user monitoring the charge and/or discharge of a battery (power storage) or the remaining capacity. Similarly, the limitation of determining, based on the operation condition data, and relation data indicating a relation between the operation condition of the facility and the level of the phenomenon, a level of a phenomenon that occurs due to the operation condition of the facility, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim encompasses the user determining the battery might not sufficiently supply power to the load based on the remaining capacity of the battery. Similarly, the limitation of generating, based on a result of the determination of the level of the phenomenon, display data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “generating” in the context of this claim encompasses the user creating a report about the monitored data. Similarly, the limitation of display thereon the display data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “display” in the context of this claim encompasses the user presents the created report to others. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a storage unit, a display device to perform the “store and display”. The additional element is recited at a high-level of generality (i.e., as a generic device performing the generic computer functions of store and display) such that they amount no more than mere instructions to apply the exception using the generic computer components. The claim also recites the additional element of the relation data being stored in a storage unit. The store step is recited at a high level of generality and amounts to mere data storing, which has been identified as a type of limitation that is considered an insignificant extra-solution activity (MPEP 2106.05(g)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a storage unit, a display device to perform the “store and display” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Also, the store step is an example of data storing which has been identified as a well-understood, routing, and conventional activity (MPEP 2106.05(d)). Well-understood, routing and conventional limitations are not considered to be limitations that amount to significantly more than the abstract idea. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 3 and 12-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Akinaga (JP 2006136085 – Applicant provided reference).
As per claim 2, Akinaga teaches a condition determination system, comprising:
an operation condition data obtaining unit [sensor] that obtains operation condition data indicating an operation condition of a facility [paragraph 0016, “information on the main electrical characteristics (storage characteristics) of the power storage device is acquired from the first sensor group … information on electrical characteristics is the charge / discharge current and the charge / discharge voltage”]; 
a determination unit [The central monitoring center] that determines, based on the operation condition data, a level of a phenomenon that occurs due to the operation condition of the facility [paragraph 0019, “The central monitoring center also determines whether the power storage device is operating normally or abnormally from the acquired information”]; and 
a storage unit [database server] that stores therein relation data indicating a relation between the operation condition of the facility and the level of the phenomenon [paragraph 0037, “table information of an abnormality level to be determined in the central monitoring center 50”; paragraph 0063, “the database server 70 to acquire the table information of the abnormality level and displaying it on the second monitor 62B”], wherein 
[The central monitoring center] determines the level of the phenomenon, based on the operation condition data and the relation data [paragraphs 0046-0050, “The abnormality level 1 is a case where the power storage device 10 automatically stops … Abnormal level 2 is a level in which the abnormal state continues even after the abnormal stop, and the equipment is in a dangerous state … Abnormal level 4 is an abnormal occurrence of equipment, but it is an abnormal state that cannot be determined … The abnormality level 6 is a level in which the equipment abnormality is extremely severe and the damage is large … ”].  

As per claim 3, Akinaga teaches the condition determination system according to claim 2.
Akinaga further teaches
a display control unit [paragraph 0014, “a computer is used to support reporting of an abnormal state in the power storage device”] that generates display data [table information], based on a result of the determination by the determination unit [paragraph 0037, “table information of an abnormality level to be determined in the central monitoring center 50”], and causes a display unit to display thereon the display data [paragraph 0063, “the database server 70 to acquire the table information of the abnormality level and displaying it on the second monitor 62B”].  

As per claim 12, Akinaga teaches a decision-making support system, comprising:
the condition determination system according to claim 2 [paragraph 0016, “information on the main electrical characteristics (storage characteristics) of the power storage device is acquired from the first sensor group … information on electrical characteristics is the charge / discharge current and the charge / discharge voltage”; paragraph 0019, “The central monitoring center also determines whether the power storage device is operating normally or abnormally from the acquired information”; paragraph 0037, “table information of an abnormality level to be determined in the central monitoring center 50”; paragraph 0063, “the database server 70 to acquire the table information of the abnormality level and displaying it on the second monitor 62B”; paragraphs 0046-0050, “The abnormality level 1 is a case where the power storage device 10 automatically stops … Abnormal level 2 is a level in which the abnormal state continues even after the abnormal stop, and the equipment is in a dangerous state … Abnormal level 4 is an abnormal occurrence of equipment, but it is an abnormal state that cannot be determined … The abnormality level 6 is a level in which the equipment abnormality is extremely severe and the damage is large … ”]; and 
an information management unit [means] that shares, via a network, abnormality data including the operation condition data necessary at the time of abnormality [paragraph 0014, “a means for acquiring the information and a means for processing the notification of abnormal information to the notification destination in the notification network existing in the affected area”; paragraph 0024, “when an abnormal state occurs, everything from the necessary line connection with the reporting destination to the reporting content is automatically performed … the abnormal contents can be surely notified to the necessary public facilities”; paragraph 0066, “the notified display process is performed on the first monitor screen”; paragraph 0037, “displaying table information of an abnormality level to be determined in the central monitoring center 50”], wherein 
the decision-making support system supports decision-making for measures at the time of abnormality [paragraph 0057, “An abnormal situation occurred at the power storage facility XX in the building … Please notify the relevant departments of the evacuation advisory”; paragraph 0050, “The abnormality level 10 is an extremely dangerous level at which it is predicted that an impact on the neighborhood will surely occur, and is a level that should be evacuated immediately”].  

As per claim 13, Akinaga teaches the decision-making support system according to claim 12.
Akinaga further teaches
[paragraph 0057, “when the setting of the abnormal level is confirmed, the emergency call destination table is referred to, and the line is processed in order from the top of this table to the corresponding public facility to automatically notify … An abnormal situation occurred at the power storage facility XX in the building … Please notify the relevant departments of the evacuation advisory”; paragraph 0015, “the information ranked according to the abnormal state … a means for selecting an automatic notification network according to the specified rank, and a means for processing a notification of an abnormal state to a notification destination existing in the above-mentioned affected area”]. 

As per claim 14, Akinaga teaches a condition determination method, including:
obtaining operation condition data indicating an operation condition of a facility [paragraph 0016, “information on the main electrical characteristics (storage characteristics) of the power storage device is acquired from the first sensor group … information on electrical characteristics is the charge / discharge current and the charge / discharge voltage”]; 
determining, based on the operation condition data, and relation data indicating a relation between the operation condition of the facility and the level of the phenomenon [paragraph 0037, “table information of an abnormality level to be determined in the central monitoring center 50”; paragraph 0063, “the database server 70 to acquire the table information of the abnormality level and displaying it on the second monitor 62B”], a level of a phenomenon that occurs due to the operation condition of the facility [paragraph 0019, “The central monitoring center also determines whether the power storage device is operating normally or abnormally from the acquired information”; paragraphs 0046-0050, “The abnormality level 1 is a case where the power storage device 10 automatically stops … Abnormal level 2 is a level in which the abnormal state continues even after the abnormal stop, and the equipment is in a dangerous state … Abnormal level 4 is an abnormal occurrence of equipment, but it is an abnormal state that cannot be determined … The abnormality level 6 is a level in which the equipment abnormality is extremely severe and the damage is large … ”], the relation data being stored in a storage unit [paragraph 0063, “the database server 70 to acquire the table information of the abnormality level and displaying it on the second monitor 62B”]; and 
generating, based on a result of the determination of the level of the phenomenon, display data [table information of an abnormality level], and causing a display device to display thereon the display data [paragraph 0037, “table information of an abnormality level to be determined in the central monitoring center 50”; paragraph 0063, “the database server 70 to acquire the table information of the abnormality level and displaying it on the second monitor 62B”].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Akinaga in view of Saito at al. (US Pub. 2011/0095899).
As per claim 4, Akinaga teaches the condition determination system according to claim 3.
Akinaga further teaches
the operation condition data obtaining unit obtains the operation condition data of each facility [paragraph 0016, “information on the main electrical characteristics (storage characteristics) of the power storage device is acquired from the first sensor group … information on electrical characteristics is the charge / discharge current and the charge / discharge voltage”],
the determination unit [The central monitoring center] classifies, based on the plural sets of operation condition data, the facilities into normal facilities and abnormal facilities [paragraph 0019, “The central monitoring center also determines whether the power storage device is operating normally or abnormally from the acquired information”; paragraph 0022, “An abnormal situation occurred at the power storage facility XX in the building”], and 
the display control unit causes the display device to display thereon the “…” abnormal facilities [paragraph 0063, “the database server 70 to acquire the table information of the abnormality level and displaying it on the second monitor 62B”]. 3  Docket No.: 4554-437 PATENT  
Akinaga does not teach
	plural facilities;
	classifies the plural facilities into normal facilities and abnormal facilities; 
the display control unit causes the display device to display thereon the normal facilities and abnormal facilities in different designs (emphasis added). 3  Docket No.: 4554-437 PATENT  
Saito teaches
plural facilities [Fig. 5, devices 11, 12, …, 32];
	classifies the plural facilities into normal facilities and abnormal facilities [Fig. 5 shows the driving status of each device of plural devices is either normal or abnormal]; 
[Fig. 5 displays the normal status and abnormal status of the devices in different designs]. 3  Docket No.: 4554-437 PATENT  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of classifying the plural facilities and displaying the normal and abnormal facilities in different designs of Saito into the method of determining condition of the storage device of Akinaga. Doing so would help determining one or more abnormal devices among the plurality of devices and enabling easy management of maintenance of the display devices (Saito, abstract).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Akinaga in view of Saito at al. and further in view of Fukubayashi et al. (US Pub. 2016/0226250).
As per claim 5, Akinaga and Saito teach the condition determination system according to claim 4.
Akinaga further teaches
the facilities include a storage battery power source [paragraph 0009, power storage facility; paragraph 0016, “information on the main electrical characteristics (storage characteristics) of the power storage device is acquired”],
Akinaga and Saito do not teach
the operation condition data include remaining capacity data indicating a remaining battery capacity of the storage battery power source, and
 the display control unit causes the display device to display thereon the remaining capacity data.  
Fukubayashi teaches
[abstract, “a remaining discharge capacity information acquisition unit (12) that acquires remaining discharge capacity information indicating the amount of power that can be discharged to a load from a storage battery”], and
 the display control unit causes the display device to display thereon the remaining capacity data [Fig. 20 (3) shows the vertical axis represents the remaining amount of power of battery and the horizontal axis represents a time; paragraph 0173,  “In (3) of FIG. 20, the horizontal axis represents a time, and the vertical axis represents the amount of charge (Wh) of a storage battery … a dotted line indicates changes in the amount of charge of the storage battery in a case where power is discharged up to an upper limit in each discharging time period … a line indicates changes in the amount of charge of the storage battery in a case where power is discharged up to an upper limit in each discharging time period”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the operation condition data comprise the remaining capacity data of the storage battery power source, and the display device to display thereon the remaining capacity data of Fukubayashi into the method of determining condition of the storage device of Akinaga. Doing so would help determining the remaining amount of power that can be discharged to a load from a storage battery to generate a discharging schedule (Fukubayashi, abstract).

As per claim 6, Akinaga and Saito teach the condition determination system according to claim 4.
Akinaga further teaches
[paragraph 0009, power storage facility; paragraph 0016, “information on the main electrical characteristics (storage characteristics) of the power storage device is acquired”],
Akinaga and Saito do not teach
the operation condition data include power feedable time data indicating a time period, over which the storage battery power source is able to feed power, and 
the display control unit causes the display device to display thereon the power feedable time data.  
Fukubayashi teaches
the operation condition data include power feedable time data indicating a time period, over which the storage battery power source is able to feed power [paragraph 0043, “The storage battery system 40 discharges power charged in the system in accordance with the discharging schedule generated by the storage battery management device 10”; paragraph 0061, “creates a discharging schedule for discharging power having an amount indicated by the remaining discharge capacity information according to a plan”], and 
the display control unit causes the display device to display thereon the power feedable time data [Figs. 7, 10 … 15, 17 display the discharge power amount over periods of time].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the operation condition data include power feedable time data, and the display device to display thereon the power feedable time data of Fukubayashi into the method of determining condition of the storage device of Akinaga. Doing so would help improving energy consumption performance and social environment performance of the entire electric power system on the basis of the behavior of consumers (Fukubayashi, 0004).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Akinaga in view of Saito at al. and further in view of Nomura (US Pub. 2015/0229128).
As per claim 7, Akinaga and Saito teach the condition determination system according to claim 4.
Akinaga further teaches
the facilities include power source [paragraph 0009, power storage facility; paragraph 0016, “information on the main electrical characteristics (storage characteristics) of the power storage device is acquired”],
Akinaga and Saito do not teach
the display control unit causes the display device to display thereon the plural power sources correspondingly to capabilities of the power sources, respectively.  
Nomura teaches
the display control unit causes the display device to display thereon the plural power sources correspondingly to capabilities of the power sources, respectively [paragraph 0018, “FIG. 4 is a graph illustrating (i) change of load power for each time segment within a group, and (ii) a power supply ratio of power from a photovoltaic power generator, power from a power storage system and power from a grid with respect to the load power”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the display device to display thereon the plural power sources correspondingly to capabilities of the power sources of Nomura into the method of determining condition of the storage device of Akinaga. Doing so would help managing power supply to users within a group from a power storage system and power supply to the users from a grid (Nomura, abstract).

As per claim 8, Akinaga and Saito teach the condition determination system according to claim 4.
Akinaga further teaches
the facilities include power source [paragraph 0009, power storage facility; paragraph 0016, “information on the main electrical characteristics (storage characteristics) of the power storage device is acquired”],
Akinaga and Saito do not teach
a characteristic data obtaining unit that obtains characteristic data of each of the plural power sources, the characteristic data including power feeding capabilities thereof; and 
a power source management unit that elects, based on necessary power data indicating power necessary for electric devices to operate and the characteristic data, the power source to be assigned to a specific electric device, and 
the display control unit causes the display device to display thereon the power source. 4  Docket No.: 4554-437 PATENT elected.
Nomura teaches
a characteristic data obtaining unit that obtains characteristic data of each of the plural power sources, the characteristic data including power feeding capabilities thereof [Fig. 4, paragraphs 0053-0055, “it is determined whether a value obtained by subtracting the "PV generated power" from the "load power" is equal to or greater than the "peak cut power" … the load power of 1.04 is provided by the grid power and the PV generated power, without discharging of the power storage system”; It can be seen that the powers sources data are obtained in order to determine the grid power and the PV generated power can supply power to the load without using the storage power]; and 
a power source management unit that elects, based on necessary power data indicating power necessary for electric devices to operate and the characteristic data, the power source to be assigned to a specific electric device [Fig. 4, paragraphs 0025-0027, “supplying grid power to various electronic device within the building 21 … supplying power generated at the photovoltaic power generator 15 ("PV power") to various electronic devices within the building 21 … supplying power in the power storage system 13 to various electronic devices within the building 21”; Fig. 4, paragraphs 0053-0055, “the load power of 1.04 is provided by the grid power and the PV generated power, without discharging of the power storage system”; selecting one or more power sources to supply power to the load], and 
the display control unit causes the display device to display thereon the power source [paragraph 0018, “FIG. 4 is a graph illustrating (i) change of load power for each time segment within a group, and (ii) a power supply ratio of power from a photovoltaic power generator, power from a power storage system and power from a grid with respect to the load power”]. 4  
claim 8 is rejected using the same rationale as claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Akinaga in view of Saito at al. and further in view of Wu et al. (US Pub. 2013/0030920).
As per claim 9, Akinaga and Saito teach the condition determination system according to claim 4.
Akinaga further teaches
the facilities include an existing power source [paragraph 0009, power storage facility; paragraph 0016, “information on the main electrical characteristics (storage characteristics) of the power storage device is acquired”],
Akinaga and Saito do not teach
a portable power source that substitutes for the existing power source, 
the condition determination system includes a position data obtaining unit that obtains position data indicating a position of the portable power source, and 

Wu teaches
a portable power source that substitutes for the existing power source [paragraph 0014, “as a battery or other electrical power storage device reaches or approaches the end of its stored charge, an end user may simply replace, exchange or otherwise swap batteries or other electrical power storage devices”], 
the condition determination system includes a position data obtaining unit that obtains position data indicating a position of the portable power source [paragraph 0012, “employ collection, charging and distribution machines … to collect, charge and distribute electrical power storage devices (e.g., batteries, supercapacitors or ultracapacitors)”; paragraph 0026, “providing information regarding availability of portable electrical energy storage devices and locations of collection, charging and distribution machines”; It can be seen that providing location of the machine is to provide the location of the electrical energy storage device; paragraph 0043, “The collection, charging and distribution machine 102 is positioned at some location 112”], and 
the display control unit causes the display device to display thereon the position data [paragraph 0086, “The availability of charged portable electrical energy storage devices at these particular collection, charging and distribution machines may also or instead be highlighted or given special designations on a displayed map on the mobile device 313, or may be indicated on the displayed map instead of locations of other collection, charging and distribution machines at which portable electrical energy storage devices are available. The number and types of available portable electrical energy storage devices … (e.g., within close proximity to the mobile device 313 and/or the vehicle 310a) may also be displayed”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a portable power source that substitutes for the existing power source, a  Akinaga. Doing so would help the user to exchange electrical energy storage devices before they are depleted or almost depleted (Wu, 0084).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Akinaga in view of Saito at al. in view of Wu and further in view of Fukubayashi et al. (US Pub. 2016/0226250).
As per claim 10, Akinaga, Saito and Wu teach the condition determination system according to claim 9.
Wu teaches
the portable power source includes a storage battery power source [paragraph 0014, “as a battery or other electrical power storage device reaches or approaches the end of its stored charge, an end user may simply replace, exchange or otherwise swap batteries or other electrical power storage devices”,
Akinaga, Saito and Wu do not teach
the display control unit causes the display device to display thereon remaining capacity data indicating a remaining battery capacity of the storage battery power source.  
Fukubayashi teaches
the display control unit causes the display device to display thereon remaining capacity data indicating a remaining battery capacity of the storage battery power source [Fig. 20 (3) shows the vertical axis represents the remaining amount of power of battery and the horizontal axis represents a time; paragraph 0173,  “In (3) of FIG. 20, the horizontal axis represents a time, and the vertical axis represents the amount of charge (Wh) of a storage battery … a dotted line indicates changes in the amount of charge of the storage battery in a case where power is discharged up to an upper limit in each discharging time period … a line indicates changes in the amount of charge of the storage battery in a case where power is discharged up to an upper limit in each discharging time period”].  
claim 10 is rejected using the same rationale as claim 5.

As per claim 11, Akinaga, Saito and Wu teach the condition determination system according to claim 9.
Wu teaches
the portable power source includes a storage battery power source [paragraph 0014, “as a battery or other electrical power storage device reaches or approaches the end of its stored charge, an end user may simply replace, exchange or otherwise swap batteries or other electrical power storage devices”,
Akinaga, Saito and Wu do not teach
the display control unit causes the display device to display thereon power feedable time data indicating a time period, over which the storage battery power source is able to feed power.  
Fukubayashi teaches
the display control unit causes the display device to display thereon power feedable time data indicating a time period, over which the storage battery power source is able to feed power [paragraph 0043, “The storage battery system 40 discharges power charged in the system in accordance with the discharging schedule generated by the storage battery management device 10”; paragraph 0061, “creates a discharging schedule for discharging power having an amount indicated by the remaining discharge capacity information according to a plan”; Figs. 7, 10 … 15, 17 display the discharge power amount over periods of time].  
claim 11 is rejected using the same rationale as claim 6.

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nakashima et al. (US Pub. 2009/0171598) describes a method of detecting a remaining amount of a battery in such an electronic appliance.
Hsieh et al. (US Pub. 2015/0372509) describes power storing system and managing method of a battery array of the power storing system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103.  The examiner can normally be reached on M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/T. N./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123